Appeal from an order of the Supreme Court, Erie County (Christopher J. Burns, J.), entered July 6, 2006 in a medical malpractice action. The order granted the motions of defendants Eugene J. Gosy, M.D., Dent Neurologic Group, PC., and CGF Health Systems, doing business as Millard Fillmore Hospital, for summary judgment dismissing the complaint against them.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in Bruno v Gosy (48 AD3d 1147 [2008]). Present—Hurlbutt, J.P., Smith, Centra, Green and Pine, JJ.